Citation Nr: 0213322	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of shell fragment wound to the left 
lower jaw.  

2.  Entitlement to a disability rating greater than 10 
percent for residuals of shrapnel wound to the right side of 
the neck.  

3.  Entitlement to a compensable disability rating for 
residuals of shell fragment wound to the right thumb and 
index finger.  

4.  Entitlement to a compensable disability rating for 
residuals of shrapnel wound to the right shoulder.  

5.  Entitlement to a compensable disability rating for 
residuals of shrapnel wound to the right foot.  

6.  Entitlement to a compensable disability rating for 
residuals of shrapnel wound to the right scrotum.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The case returns to the Board following a remand to the RO in 
June 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran submitted a timely notice of disagreement 
with the RO's February 1999 rating decision.  

3.  The veteran did not submit a substantive appeal at any 
time after the RO issued a statement of the case in August 
2001.  


CONCLUSION OF LAW

The criteria for perfecting an appeal of the February 1999 
rating decision are not met.  38 U.S.C.A. § 7105(a), (d) 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
letter to the veteran in April 1998, the February 1999 rating 
decision, the August 2001 statement of the case, and the 
December 2001 supplemental statement of the case, the RO 
generally provided the veteran and his representative with 
the applicable law and regulations and gave notice as to the 
types of evidence needed the adjudicate the claim.  In 
addition, in an August 2001 letter, the RO specifically 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of the 
parties to secure evidence, and indicated what additional was 
needed.  The claims folder reveals no response to this 
letter.  The Board is satisfied that the veteran has received 
all required notice.  With respect to the duty to assist, the 
RO has secured several medical examinations.  There is no 
indication that there are outstanding VA medical records.  
The veteran has not identified or authorized VA to obtain any 
private records.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the June 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis

Appellate review is initiated by a notice of disagreement and 
a completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (2001).  A substantive appeal is timely if 
it is received within one year of the date the veteran was 
notified of the denial of his claim, or within 60 days after 
the statement of the case was issued, whichever period is 
later.  38 U.S.C.A. § 7105(d)(3); 38 U.S.C.A. § 20.302(b).  
The 60-day period may be extended for a reasonable period on 
request for good cause shown.  38 U.S.C.A. § 7105(d)(3).  
Regulations further specify that a request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.  

In this case, the RO denied the veteran's claim for an 
increased rating on each of the issues set forth above in a 
February 1999 rating decision.  Correspondence received from 
the veteran at the RO in February 2000 suffices as a notice 
of disagreement with those denials.  As instructed by the 
Board in the June 2001 remand, the RO issued the veteran and 
his representative a statement of the case and VA Form 9, 
Appeal to Board of Veterans' Appeals, in August 2001.  The 
accompanying letter specified that that veteran needed to 
file a formal appeal within 60 days in order to perfect his 
appeal.  The RO sent the statement of the case to the 
veteran's last address of record.  It was not returned as 
undeliverable.  Review of the claims folder revealed that no 
VA Form 9, or other correspondence from the veteran or his 
representative acceptable in lieu of a VA Form 9, has been 
received.  See 38 C.F.R. § 20.202.  

Because the statement of the case was issued in August 2001, 
more than one year after the February 1999 rating decision at 
issue, the veteran had 60 days in which to perfect his appeal 
or to request an extension of time in which to perfect the 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302(b), 
20.303.  The RO properly advised the veteran of this 
requirement.  However, the veteran failed to submit a VA Form 
9 or any other correspondence acceptable as a substantive 
appeal.  There is no indication from the claims folder or 
allegation from the veteran that he did not receive the 
statement of the case.  Accordingly, the Board finds that the 
veteran has not perfected his appeal of the February 1999 
rating decision with respect to the issues listed above, such 
that the Board has no jurisdiction to consider the appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The appeal must 
therefore be dismissed.  


ORDER

The appeal is dismissed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

